Per Curiam.
It was error to deny plaintiff’s application for leave to discontinue the action made before plaintiff completed its proofs. (2 Carmody New York Prac. 1464; Civ. Prac. Act, § 457; Dailey v. Northern N. Y. Utilities, 129 Misc. 183, at p. 186.)
Judgment and orders reversed, with thirty dollars costs, and motion for discontinuance granted upon payment of costs within ten days, the costs awarded by this court to be set off against the costs upon discontinuance.
All concur; present, Hammer, Callahan and Shientag. JJ.